Citation Nr: 0811065	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-29 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for residuals 
of laceration of the palmar aspect of the left hand, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
November 1991.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The veteran's appeal was previously before the Board in July 
2007, at which time the Board remanded the case for the 
issuance of a statement of the case pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  In a January 2003 rating decision, of which the veteran 
was notified by letter dated January 21, 2003, the RO 
continued the current 10 percent rating for service-connected 
laceration of the palmar aspect of the left hand.  

2.  The veteran filed a timely notice of disagreement with 
the decision in January 2003, but the RO failed to issue a 
statement of the case in response.

3.  In July 2007, the Board remanded the veteran's claim for 
an increased rating for laceration of the palmar aspect of 
the left hand, directing the RO to issue a statement of the 
case on the issue.

4.  The RO issued a statement of the case on the issue of an 
increased rating for laceration of the palmar aspect of the 
left hand on September 17, 2007.

5.  The veteran was advised to file his Substantive Appeal 
within 60 days from the date of the September 2007 statement 
of the case, or within the remainder of the one-year period 
from the date of notice of the RO decision being appealed 
(January 2003), whichever was later.

7.  The veteran never filed a Substantive Appeal in response 
to the September 2007 statement of the case.




CONCLUSION OF LAW

A timely Substantive Appeal has not been received from the 
January 2003 rating decision that continued the 10 percent 
disability rating for residuals of laceration of the palmar 
aspect of the left hand.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any statutory tribunal, like the Board, must ensure its 
jurisdiction over a case before deciding its merits, and a 
potential jurisdictional defect may be raised by the 
tribunal, sua sponte, or by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
the Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative, if any, will be given 
notice of the potential jurisdictional defect and granted a 
period of 60 days following the date on which such notice is 
mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  See 38 C.F.R. § 20.101(d) (2007).

By letter dated in January 2008, the veteran was informed 
that the Board would be addressing the issue of whether a 
timely substantive appeal has been submitted with respect to 
the issue of entitlement to a disability rating in excess of 
10 percent for laceration of the palmar aspect of the left 
hand.  The veteran was given a period of 60 days to present 
argument and evidence on this issue and the opportunity to 
request a hearing.  The veteran provided a written response 
in January 2008, discussing his left hand injury and his 
argument for an increased rating for the disability.  The 
letter did not discuss the issue of his Substantive Appeal.  
Accordingly, the Board will now address whether it has 
jurisdiction over this issue.

To have jurisdiction to review an RO denial, the Board must 
have before it a timely substantive appeal.  A timely 
substantive appeal requires, first, a written notice of 
disagreement (NOD) within one year after the date of notice 
of the RO denial.  An NOD is a written statement of a 
claimant or his representative expressing dissatisfaction 
with an adjudicative determination of the agency of original 
jurisdiction (that is, the RO) and a desire to contest it.  
38 C.F.R. § 20.201 (2007).  Thereafter, the RO must issue a 
Statement of the Case (SOC) on the matter being appealed.  
Then, appeal must be perfected by a final step - the filing 
of a VA Form 9 or other written equivalent thereof, 
indicating an intention to seek appeal to the Board.  38 
U.S.C.A. § 7105(a) (West 2002), 38 C.F.R. §§ 20.200-20.202 
(2007).  A timely substantive appeal is one filed in writing, 
within 60 days of the date of notice of the SOC, or within 
the remainder of the one-year period of the date of notice of 
the RO decision being appealed, whichever is later.  The date 
of mailing of the SOC will be presumed to be the same as the 
date of the SOC.  See 38 C.F.R. § 20.302 (2007).

An extension of the 60-day period for filing a substantive 
appeal, or of the 60-day period for responding to a statement 
of the case or supplemental statement of the case may be 
granted for good cause.  38 C.F.R. § 20.303.  If a timely 
appeal is not filed with a determination, it becomes final.  
38 U.S.C.A. § 7105(c).  If a timely substantive appeal has 
not been received, the appeal may be dismissed.  VAOPGCPREC 
9- 99.

In August 2002, the veteran filed a claim for an increased 
disability rating for his service-connected laceration of the 
palmar aspect of the left hand.  In a January 2003 rating 
decision, the RO denied the claim and continued the current 
10 percent rating for the left hand disability.  A January 
21, 2003 letter notified the veteran of the decision and of 
his appeal rights.  On January 27, 2003, VA received a timely 
NOD on the aforementioned issue.  However, the RO failed to 
issue an SOC.  

In July 2007, the Board remanded the issue of an increased 
rating for laceration of the palmar aspect of the left hand, 
directing the RO to issue an SOC on the issue.  On September 
17, 2007, the RO mailed an SOC on the issue at hand.  The 
cover letter accompanying the SOC indicates that a blank VA 
Form 9 and information concerning various hearing options 
available to the veteran were provided.  That letter also 
notified the veteran that he must file a substantive appeal 
within 60 days from September 17, 2007, or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the rating decision being 
appealed, and that he may request an extension of time to 
perfect an appeal before the time limit for perfecting appeal 
expires.  

The record does not show that VA ever received a VA Form 9, 
or equivalent letter.  The record contains a supplemental 
statement of the case (SSOC) response form postmarked later 
in September 2007 and signed by the veteran, in which he 
indicated that he had more evidence or information to submit 
in support of his appeal, but the specific issue was not 
identified.  On November 9, 2007, the veteran's 
representative submitted a pre-certification review which 
fails to allege arguments related to fact or law in the 
determination of the issue at hand.  As neither of these 
documents contains specific arguments relating to errors of 
fact or law in the January 2003 decision, see 38 C.F.R. 
§ 20.202, the Board finds that both the veteran's October 
2007 correspondence and the veteran's representative's 
November 2007 pre-certification review are inadequate to 
accept as proper Substantive Appeals.  

The veteran's representative also submitted a written brief 
presentation dated November 30, 2007 which could have been 
accepted as a Substantive Appeal.  However, because the 
statement was received more than one year after notice of the 
January 2003 rating decision, and more than 60 days after the 
issuance of the SOC on September 17, 2007, it is untimely.

There is no evidence of communication from the veteran or a 
representative seeking an extension of time to perfect 
appeal, received after the SOC was issued.  38 C.F.R. § 
20.303 (2007).

The formality of perfecting timely appeal is part of a clear 
and unambiguous statutory scheme that requires the filing of 
both an NOD and a formal appeal to the Board.  See Roy v. 
Brown, 5 Vet. App. 554, 555 (1993).  Without timely 
substantive appeal, the Board has no jurisdiction to address 
this issue.

Accordingly, the veteran's appeal will be dismissed.


ORDER

The appeal for an increased rating for laceration of the 
palmar aspect of the left hand is dismissed for lack of Board 
jurisdiction.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


